Name: Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: industrial structures and policy;  trade policy;  United Nations;  international trade;  economic conditions;  EU finance
 Date Published: nan

 Avis juridique important|31994R3281Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries Official Journal L 348 , 31/12/1994 P. 0001 - 0056 Finnish special edition: Chapter 2 Volume 13 P. 0187 Swedish special edition: Chapter 2 Volume 13 P. 0187 COUNCIL REGULATION (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countriesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in accordance with its offer made in the context of the United Nations Conference on Trade and Development (Unctad), the European Community opened generalized tariff preferences commencing in 1971 in respect, inter alia, of finished and semi-finished industrial products from developing countries; whereas the initial ten-year period of application of such preferences ended on 31 December 1980 and a second ten-year period ended on 31 December 1990, though the scheme has been kept in being unchanged until now; Whereas the positive role played by this system in the past in improving access for the developing countries to the markets of preference-giving countries is accepted and justifies its continued existence for a time, in step with other priority measures, including the multilateral liberalization of trade; Whereas in communications to the Council dated 6 July 1990 and 1 June 1994 the Commission set out its recommendations for a further ten-year period of application of its scheme of generalized preferences; Whereas preferential imports have grown substantially since the previous decade, but the distribution of gains is still uneven despite the adoption of a policy of differentiation in the 1980s; Whereas the Treaty on European Union has lent a fresh impetus to Community development policy as an aspect of the Union's foreign policy, with priority given to the sustainable economic and social development of the developing countries and their smooth and gradual integration into the world economy; Whereas the Community scheme of generalized preferences should accordingly become more development-oriented, focusing on the countries which have most need of it, i. e. the poorest countries; whereas the scheme should be complementary to GATT instruments and should foster the integration of developing countries into the world economy and the multilateral trading system; whereas the giving of preferences should therefore be seen as a transitional measure, to be used at need and phased out when the need is considered no longer to exist; Whereas the new offer aims at a level of liberalization which is neutral overall compared with the existing scheme as regards the impact of the preferential margin on the potential volume of preferential trade without special incentive arrangements; Whereas the new offer must also take account of certain sectors or products which are sensitive for Community industry; whereas sensitive sectors should be protected against import surges solely by a dual mechanism involving a modulation of preferential tariff margins coupled with an emergency safeguard clause; whereas this system will replace the machinery of fixed duty-free amounts and ceilings; Whereas in order to improve access to the Community market and increase the actual take-up of preferences by moderately-developed or less-developed countries, a system of graduation should be used to transfer preferential margins gradually from advanced to less-developed countries; Whereas graduation should be applied sensibly and gradually, by country and sector; Whereas sector/country graduation combines a development criterion, expressed as a development index reflecting a country's per capita income and the level of its manufactured exports as compared with those of the Community, with a measurement of relative industrial specialization expressed as a specialization index based on the ratio of the beneficiary country's share of total Community imports in general to its share of total Community imports in a given sector; whereas combined application of these two criteria should make it possible to adjust the crude results of the specialization index, in terms of the sectors to be excluded, in line with the level of development; Whereas the sector/country graduation system should also be applied to beneficiary countries whose exports of products covered by the generalized system of preferences (GSP) in a given sector exceed 25 % of beneficiaries' exports of those products in that sector, irrespective of their level of development; Whereas the graduation mechanism does not apply to countries whose exports to the Community of products covered by the GSP in a given sector do not exceed 2 % of beneficiary countries' exports to the Community in that sector; Whereas the statistical reference year for applying graduation criteria shall be 1992 in so far as it is available when at the time the Commission proposal is drawn up; Whereas it seems equitable for the most advanced beneficiary countries to be excluded from entitlement under this Regulation as from 1 January 1998 on the basis of clearly defined, objective criteria for which the Commission will make appropriate proposals before 1 January 1997; Whereas countries undertaking effective programmes to combat drug production and trafficking should, however, remain entitled to the more favourable arrangements granted them under the previous scheme; whereas the countries concerned, plus Venezuela, will therefore continue to enjoy duty-free access provided that they continue their efforts to combat drugs; Whereas provision should also be made for special types of assistance additional to the general preferential scheme, aimed at supporting the introduction of forward-looking social or environmental policies in certain moderately-advanced developing countries; Whereas beneficiary countries which so desire and which still do not have the means of meeting the costs may be encouraged to introduce effective policies for the protection of workers' rights, with particular regard to the right to organize and prohibition of child labour; whereas special incentive arrangements may therefore also be established for products manufactured in conditions conforming to standards laid down by the International Labour Organization (ILO) in countries whose legislation contains rules of similar scope and substance which are actually applied; Whereas beneficiary countries may also be encouraged to undertake effective environmental protection policies, by means of incentives for products and production methods internationally approved as consistent with the objectives set out in international conventions on the environment and in Agenda 21; whereas to that end special incentive arrangements may initially be introduced for tropical wood products from forests which are sustainably managed in conformity with International Tropical Timber Organization (ITTO) standards; Whereas the special incentive arrangements take the form of an additional preferential margin for the bringing into force of which the intensity and modalities will be decided upon by the Council in 1997, acting on a proposal from the Commission and on the basis of an examination of the results of discussions held in international fora on the relationships between trade and labour rights and between trade and the environment; Whereas in certain circumstances it might be appropriate to withdraw temporarily some or all of a country's preferential entitlement; whereas this may also apply to any form of forced labour, exports of goods made by prison labour, inadequate controls on export or transit of drugs or money laundering, discriminatory treatment against the Community in the legislation of the beneficiary countries or failure to apply administrative methods of cooperation which would enable the scheme to function properly; whereas the same also applies in the case of failure to comply with obligation entered into in the Uruguay Round to meet agreed market-access objectives; Whereas temporary withdrawal of entitlement would be the culmination of a procedure enabling all interested parties to make known their point of view; Whereas at the end of such a procedure the decision on temporary withdrawal as defined above should be taken having regard to the context of relations with the beneficiary country in question as a whole; whereas Community interests might therefore be better served in certain instances if the matter, which is likely to include aspects other than trade-related aspects, is examined within the Council; whereas the Council should therefore retain decision-making powers with regard to withdrawal of entitlement in whole or in part; Whereas it would be illogical to accord preferences in respect of products subject to anti-dumping or anti-subsidy measures, where such measures fail to reflect the impact of the preferential arrangements; Whereas the preferential rates of duty to be applied under this Regulation should be calculated, as a general rule, from the conventional rate of duty of the Common Customs Tariff for the products concerned; whereas they should however be calculated from the autonomous rate of duty where, for the products concerned, no conventional rate is provided or where the autonomous rate is lower than the conventional rate, HAS ADOPTED THIS REGULATION: Article 1 1. A Community scheme of generalized tariff preferences, comprising general arrangements and special incentive arrangements, is hereby established for the period 1 January 1995 to 31 December 1998, to apply in accordance with the conditions and arrangements prescribed by this Regulation. 2. This Regulation shall apply to products falling within Chapters 25 to 97 of the Common Customs Tariff listed in Annex I. It shall not apply to the products listed in Annex IX. 3. Access to the arrangements referred to in paragraph 1 shall be restricted to the countries and territories listed in Annex III. 4. In order to be admitted under one of the preferential arrangements established by this Regulation, products must comply with a definition of origin adopted in accordance with the procedure laid down in Article 249 of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). TITLE I General arrangements Article 2 1. The preferential duty applicable to products listed in Part 1 of Annex I shall be 85 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation. 2. The preferential duty applicable to products listed in Part 2 of Annex I shall be 70 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation. 3. The preferential duty applicable to products listed in Part 3 of Annex I shall be 35 % of the Common Customs Tariff duty applicable to the product concerned, without prejudice to Articles 7 and 8 of this Regulation. 4. Common Customs Tariff duties shall be suspended in their entirety on products listed in Part 4 of Annex I. Article 3 1. Common Customs Tariff duties shall be suspended in their entirety on products covered by this scheme for the least developed countries listed in Annex IV. 2. They shall also be suspended in their entirety for those countries listed in Annex V which are conducting a campaign to combat drugs, without prejudice to the procedure described in Article 18 (3). Article 4 1. A graduation mechanism shall be set up. 2. The graduation mechanism shall be applicable to the countries and sectors listed in Part 1 of Annex II which meet the criteria laid down in Part 2 of Annex II. 3. Without prejudice to Articles 5 to 8, the preferential margin obtained by applying Article 2 to imports of products originating in the countries and falling within the sectors referred to in paragraph 2 above, shall be reduced as follows: - as regards the countries listed in Annex VII, the preferential margin shall be reduced by 50 % from 1 April 1995 and abolished from 1 January 1996, - as regards countries not listed in Annex VII, the preferential margin shall be reduced by 50 % from 1 January 1997 and abolished from 1 January 1998. 4. Products coming under the ECSC Treaty shall remain excluded from the preferential arrangements in the case of countries which did not qualify in 1994. Article 5 1. The graduation mechanism shall also apply to countries whose exports to the Community of products covered by the scheme in a given sector exceed 25 % of beneficiary countries' exports to the Community in that sector. The preferential margin for those countries and sectors obtained by applying Article 2 shall be abolished as from 1 January 1996. 2. The graduation mechanism shall not apply to countries whose exports to the Community of products covered by the scheme in a given sector do not exceed 2 % of beneficiary countries' exports to the Community in that sector. 3. Abolition of the preferential margin shall take immediate effect in the event of the phased implementation of the graduation mechanism resulting in certain countries being granted a much more favourable level of access in respect of certain products than the arrangements applicable in 1993. This is the case where the fixed zero duty applicable in 1993 to products originating in countries covered by the graduation mechanism represented less than 1 %, and for products in Part 1 of Annex I less than 0,5 %, of total exports of that product originating in the same country (Part 1 of Annex VI), or where products originating in countries covered by the graduation mechanism were not entitled to preferences in 1993 (Part 2 of Annex VI). This paragraph shall be applicable to the products listed in columns 2 and 3 of Annex VI originating in the countries listed in column 1 of that Annex. 4. Council Regulation No 1291/94 shall be extended until 31 December 1995. Article 6 The most advanced beneficiary countries shall be excluded from entitlement under this Regulation as from 1 January 1998 on the basis of objective, clearly defined criteria for which the Commission shall submit appropriate proposals before 1 January 1997. TITLE II Special incentive arrangement Article 7 1. As from 1 January 1998 special incentive arrangements in the form of additional preferences may be granted to beneficiary countries covered by the scheme which request such arrangements in writing and provide proof that they have adopted and actually apply domestic legal provisions incorporating the substance of the standards laid down in International Labour Organization Conventions Nos 87 and 98 concerning freedom of association and protection of the right to organize and the application of the principles of the right to organize and to bargain collectively and Convention No 138 concerning minimum age for admission to employment. 2. To that end the Council shall in 1997 carry out a review based on a Commission report on the results of the studies carried out in international fora such as the ILO, World Trade Organization (WTO) and Organization for Economic Cooperation and Development (OECD) on the relationship between trade and labour rights. 3. In the light of that review and on the basis of internationally accepted, objective and operational criteria, the Commission shall submit a proposal for a Council decision on the intensity of the special incentive arrangements referred to in paragraph 1 of this Article and the modalities for implementing them. Article 8 1. As from 1 January 1998 special incentive arrangements in the form of additional preferences may be granted to beneficiary countries covered by the scheme which request such arrangements in writing and provide proof that they have adopted and actually apply domestic legal provisions incorporating the substance of the standards laid down by the ITTO relating to the sustainable management of forests. 2. To that end the Council shall in 1997 carry out a review based on a Commission report on the results of the studies carried out in international fora such as the ILO, WTO and OECD on the relationship between trade and the environment. 3. In the light of that review and on the basis of internationally accepted, objective and operational criteria, the Commission shall submit a proposal for a Council decision on the intensity of the special incentive arrangements referred to in paragraph 1 of this Article and the detailed procedures for implementing them. TITLE III Temporary withdrawal, in whole or in part, of the scheme of generalized preferences Article 9 1. The arrangements provided for by this Regulation may at any time be temporarily withdrawn in whole or in part, in the following circumstances: - practice of any form of forced labour as defined in the Geneva Conventions of 25 September 1926 and 7 September 1956 and International Labour Organization Conventions Nos 29 and 105, - export of goods made by prison labour, - manifest shortcomings in customs controls on export or transit of drugs (illicit substances or precursors), or failure to comply with international conventions on money laundering; - fraud or failure to provide administrative cooperation as required for the verification of certificates of origin Form A, - manifest cases of unfair trading practices on the part of a beneficiary country, including discrimination against the Community and failure to comply with obligations under the Uruguay Round to meet agreed market-access objectives. 2. Temporary withdrawal shall not be automatic, but shall follow the procedural requirements laid down in the following Articles, including Article 12 (3). Article 10 1. The circumstances referred to in Article 9 which might make it necessary to resort to temporary withdrawal of preferences shall be brought to the Commission's attention by the Member States, or by any natural or legal persons, or associations not endowed with legal personality, which can show an interest in such withdrawal. The Commission shall communicate the information immediately to all Member States. 2. Consultations may be initiated either at the request of a Member State or at the Commission's request. They shall take place within eight working days of receipt by the Commission of the information referred to in paragraph 1 and in any event before adoption of any Community measures withdrawing preferences. 3. The consultations shall take place in the Committee referred to in Article 17, which shall be convened by its chairman, who shall communicate all pertinent information to the Member States as soon as possible. 4. The consultations shall be concerned inter alia with analysis of the circumstances referred to in Article 9 and the measures to be taken. Article 11 1. Where the Commission finds, following the consultations, that there is sufficient evidence to justify initiation of an investigation, it shall: (a) announce the initiation of an investigation in the Official Journal of the European Communities and notify the country concerned thereof; such announcement shall give a summary of the information received and state that all relevant information is to be communicated to the Commission, indicating the period within which interested parties may make known their views in writing; (b) commence the investigation, lasting at least one year, in cooperation with the Member States and in consultation with the Committee provided for in Article 17. The duration of the investigation may be extended if need be under the same procedure. 2. The Commission shall seek all information it deems to be necessary and shall, where it considers this appropriate, after consulting the Committee referred to in Article 17, verify the information with economic operators and the competent authorities of the beneficiary country concerned. For this purpose the Commission may dispatch its own experts to establish on the spot the truth of the allegations made by the person referred to in Article 10 (1). The Commission shall provide the competent authorities of the beneficiary country concerned every opportunity to cooperate as necessary in the conduct of these enquiries. 3. The Commission may also be assisted by officials of the Member State on whose territory verification might be sought if the said Member State so requests. 4. The Commission may hear the interested parties. It shall so hear them if they have, within the period prescribed in the notice published in the Official Journal of the European Communities, made a written request for a hearing showing that they are likely to be affected by the result of the investigation and that there are particular reasons why they should be heard orally. 5. Where information requested by the Commission is not provided within a reasonable period or the investigation is significantly impeded, findings may be made on the basis of the facts available. Article 12 1. When the investigation is complete the Commission shall report the findings to the Committee referred to in Article 17. 2. If the Commission considers temporary withdrawal of preference to be unnecessary it shall publish in the Official Journal of the European Communities, after consulting the Committee, a notice of termination of the investigation setting out its main conclusions. 3. If the Commission considers temporary withdrawal of preference to be necessary, it shall submit an appropriate proposal to the Council, which shall decide on it by a qualified majority. Article 13 Preference shall be granted to products which are subject to anti-dumping or anti-subsidy measures under Council Regulation (EEC) No 2423/88 of 11 July 1988, as amended, unless it can be shown that those duties were based on the injury caused and on prices which did not reflect the preferential tariff arrangements granted to the country concerned. To that end the Commission shall publish in the Official Journal of the European Communities a list of products and countries to which preference is not granted. Article 14 1. Where a product originating in one of the countries or territories listed in Annex III is imported on terms which cause or threaten to cause serious difficulties to a Community producer of like or directly competing products, Common Customs Tariff duties on that product may be reintroduced at any time at the request of a Member State or on the Commission's own initiative. 2. The Commission shall announce the opening of an investigation in the Official Journal of the European Communities. The announcement shall provide a summary of the information received and state any useful information should be communicated to the Commission; it shall specify the time limit within which interested parties may make their views known in writing. 3. In examining the possible existence of serious difficulties, the Commission shall take account inter alia of the factors listed in Annex VIII where the information is available. 4. The Commission shall take the decisions referred to above within 30 working days following consultation of the Committee set up under Article 17. A Member State may refer the Commission's decision to the Council within 10 days. The Council, acting by a qualified majority, shall have 30 days within which to adopt a different decision. 5. The beneficiary countries concerned shall be informed of such measures before the said measures become effective. 6. Where exceptional circumstances requiring immediate action make either notification or examination impossible, the Commission may, after so informing the Member States, implement any preventive measure which is strictly necessary and which satisfies the conditions laid down in paragraph 1 to deal with the situation. 7. Nothing in the preceding paragraphs shall affect the application of safeguard clauses adopted as part of the common agricultural policy under Article 43 of the Treaty, or as part of the common commercial policy under Article 113 of the Treaty, or any other safeguard clauses which may be applied. TITLE IV Common provisions Article 15 1. Subject to paragraph 2, rates of preferential duty calculated in accordance with this Regulation shall be rounded up or down to the first decimal place. 2. Where the application of paragraph 1 results in a rate of preferential duty of 0,5 % or less, the preferential rate shall be considered a full exemption. 3. Changes to Annex I or Annex II made necessary by amendments to the combined nomenclature shall be adopted in accordance with the procedure laid down in Article 19. Article 16 1. Within six weeks of the end of each quarter the Member States shall send the Statistical Office of the European Communities their statistical data on goods admitted for free circulation during that quarter under the tariff preferences provided for in this Regulation. The said data, supplied by reference to combined nomenclature codes and, where applicable, Taric codes, shall show values, quantities and any supplementary units required in accordance with the definitions in Regulations (EEC) No 1736/75 (5) and (EEC) No 3367/87 (6), broken down by country of origin. 2. The Member States shall forward to the Commission, at its request, and by the 11th day of each month at the latest, details of the quantities of products for which the benefit of the present arrangements were granted during the previous months. The Member States and the Commission shall cooperate closely to ensure that this provision is complied with. Article 17 1. A Committee for the Management of Generalized Preferences, hereinafter referred to as 'the Committee', is hereby set up. It shall consist of representatives of the Member States and shall be chaired by a representative of the Commission. 2. The Committee shall adopt its Rules of Procedure. Article 18 1. The Committee may examine any matter relating to the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State's representative. 2. On the basis of an annual report from the Commission, it shall examine the extent to which the principle of neutrality of the effects of this scheme has been observed and any steps being considered by the Commission, either in accordance with the procedure laid down in Article 19 or through proposal submitted to the Council, to ensure proper observance thereof. 3. It shall also examine, on the basis of an annual report from the Commission, the effects of the special arrangements with regard to drugs, including the progress made by the countries listed in Annex V in the fight against drugs and, if progress is insufficient, any measures which the Commission is considering taking, in accordance with the procedure laid down in Article 19 and after consulting the country concerned, to suspend in whole or in part the application of Article 3. Article 19 1. The Commission representative shall submit to the Committee a draft to the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 2. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. (c) If, within three months of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. TITLE V Transitional provisions Article 20 1. In derogation from Article 2, the benefit of the preferential arrangements applicable in the Member States in 1994 may be granted to goods put into free circulation in the Community before 15 March 1995, provided that: - the goods concerned are covered by a purchase contract concluded during 1994, and - it can be shown to the satisfaction of the customs authorities that those goods left the country of origin before 1 January 1995, and - the benefit of those preferential arrangements has not been stopped either by Commission regulation or by reason of the exhaustion of a tariff quota. 2. The customs authorities may regard the second indent of paragraph 1 as having been satisfied if one of the following documents is submitted to them: - in the case of transport by sea or waterway, the bill of loading showing that loading took place before that date, - in the case of transport by rail, the consignment note accepted by the railways of the expediting country before that date, - in the case of transport by road, the TIR (international road transport) carnet issued before that date by the customs office in the country of origin or any other appropriate document authenticated by the relevant customs authorities of the country of origin before that date, - in the case of transport by air, the air consignment note showing that the airline received the goods before that date. Article 21 This Regulation shall enter into force on 1 January 1995. It shall be applicable for four years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (1) OJ No C 333, 29. 11. 1994, p. 9.(2) OJ No C 341, 5. 12. 1994.(3) Opinion delivered on 11 October 1994 (not yet published in the Official Journal).(4) OJ No L 302, 19. 10. 1992, p. 1.(5) OJ No L 183, 14. 7. 1975, p. 3.(6) OJ No L 321, 11. 11. 1987, p. 3. ANNEX I PRODUCT SENSITIVITY CATEGORIES (1) PART 1 Very sensitive products "" ID="1">Chapter 50> ID="2">Silk"> ID="1">Chapter 51> ID="2">Wool, fine or coarse animal hair; yarn and woven fabrics"> ID="1">Chapter 52> ID="2">Cotton"> ID="1">Chapter 53> ID="2">Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn "> ID="1">Chapter 54> ID="2">Man-made filaments"> ID="1">Chapter 55> ID="2">Man-made staple fibres"> ID="1">Chapter 56> ID="2">Wadding, felt and nonwovens; special yarns; twine, cordage, ropes and cables and articles thereof"> ID="1">Chapter 57> ID="2">Carpets and other textile floor coverings"> ID="1">Chapter 58> ID="2">Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery"> ID="1">Chapter 59> ID="2">Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for industrial use "> ID="1">Chapter 60> ID="2">Knitted of crocheted fabrics"> ID="1">Chapter 61> ID="2">Articles of apparel and clothing accessories, knitted or crocheted "> ID="1">Chapter 62> ID="2">Articles of apparel and clothing accessories, not knitted or crocheted "> ID="1">Chapter 63> ID="2">Other made-up textile articles; sets; worn clothing and worn textile articles; rags "> ID="1">7202> ID="2">Ferro-alloys""> PART 2 Sensitive products "" ID="1">2814> ID="2">Ammonia, anhydrous or in aqueous solution "> ID="1">2817> ID="2">Zinc oxide; zinc peroxide "> ID="1">ex 2818> ID="2">Artificial corundum, whether or not chemically defined; aluminium oxide; aluminium hydroxide, except products listed in Annex IX "> ID="1">2819> ID="2">Chromium oxides and hydroxides "> ID="1">2820> ID="2">Manganese oxides "> ID="1">2823> ID="2">Titanium oxides "> ID="1">2825 80 00> ID="2">Antimony oxides "> ID="1">2827 10 00> ID="2">Ammonium chloride "> ID="1">2830 10 00> ID="2">Sodium sulphides "> ID="1">2835> ID="2">Phosphinates (hypophosphites), phosphonates (phosphites), phosphates and polyphosphates "> ID="1">2836 20 00> ID="2">Disodium carbonate "> ID="1">2836 40 00> ID="2">Potassium carbonate "> ID="1">2836 60 00> ID="2">Barium carbonate "> ID="1">2841 60 10> ID="2">Potassium permanganate "> ID="1">2849 20 00> ID="2">Carbides of silicon "> ID="1">2849 90 30> ID="2">Carbides of tungsten "> ID="1">2850 00 70> ID="2">Silicides "> ID="1">2902 50 00> ID="2">Styrene "> ID="1">2903> ID="2">Halogenated derivatives of hydrocarbons "> ID="1">ex 2905> ID="2">Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives, excluding products listed in Annex IX "> ID="1">2907 15 00> ID="2">Naphtols and their salts "> ID="1">2907 22 10> ID="2">Hydroquinone (quinol) "> ID="1">2909> ID="2">Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives "> ID="1">2912 41 00> ID="2">Vanillin (4-hydroxy-3-methoxybenzoidehyde) "> ID="1">2914 11 00> ID="2">Acetone "> ID="1">2914 21 00> ID="2">Camphor "> ID="1">2915> ID="2">Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives "> ID="1">2916 12 00> ID="2">Esters of acrylic acid "> ID="1">2917 11 00> ID="2">Oxalic acid, its salts and esters "> ID="1">2917 36 00> ID="2">Terephthalic acid and its salts "> ID="1">2918 14 00> ID="2">Citric acid "> ID="1">2918 15 00> ID="2">Salts and esters of citric acid "> ID="1">2918 22 00> ID="2">O-Acetysalicylic acid, its salts and esters "> ID="1">2921> ID="2">Amine-function compounds "> ID="1">2922> ID="2">Oxygen-function amino-compounds "> ID="1">2924 29 30> ID="2">Paracetamol (INN) "> ID="1">2926 10 00> ID="2">Acrylonitrile "> ID="1">2930 90 10> ID="2">Cysteine, cystine and their derivatives "> ID="1">2932 12> ID="2">2-Furaldehyde (furfural) "> ID="1">2932 13> ID="2">Furfurylic alcohol and tetrahydrofurfurylic alcohol "> ID="1">2932 21 00> ID="2">Coumarin, methylcoumarins and ethylcoumarins "> ID="1">2933 61 00> ID="2">Melamine "> ID="1">2935> ID="2">Sulphonamides "> ID="1">3001 90 91> ID="2">Heparin and its salts "> ID="1">3102> ID="2">Mineral or chemical fertilizers, nitrogenous "> ID="1">3103> ID="2">Mineral or chemical fertilizers, phosphotic "> ID="1">3105> ID="2">Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorus and potassium; other fertilizers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg "> ID="1">3206> ID="2">Other colouring matter; inorganic products of a kind used as luminophores, whether or not chemically defined "> ID="1">3501> ID="2">Casein, caseinates and other casein derivatives; casein glues "> ID="1">3802> ID="2">Activated carbon; activated natural mineral products; animal black, including spent animal black "> ID="1">3817> ID="2">Mixed alkylbenzenes and mixed alkylnophtholanes, other than those of heading No 2707 or 2902 "> ID="1">3901> ID="2">Polymers of ethylene, in primary forms "> ID="1">3902> ID="2">Polymers of propylene or other olefins, in primary forms "> ID="1">3903> ID="2">Polymers of styrene, in primary forms "> ID="1">3904> ID="2">Polymers of vinyl chloride or of other halogenated olefins, in primary forms "> ID="1">3907 60 00> ID="2">Polyethylene terephtralate "> ID="1">3907 99> ID="2">Other polyesters, other than unsaturated "> ID="1">3920> ID="2">Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials "> ID="1">3921 90 19> ID="2">Other plates, sheets, film, foil and strip; other of polyesters, other than corrugated sheets and plates "> ID="1">3923 21> ID="2">Sacks and bags of ethylene polymers (including cones) "> ID="1">4011> ID="2">New pneumatic tyres, of rubber "> ID="1">4012> ID="2">Retreated or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber "> ID="1">4013> ID="2">Inner tubes, of rubber "> ID="1">ex Chapter 41> ID="2">Raw hides and skins (other than furskins) and leather, except products listed in Annex IX "> ID="1">4203> ID="2">Articles of apparel and clothing accessories, of leather or of composition leather "> ID="1">4410> ID="2">Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances "> ID="1">4411> ID="2">Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances "> ID="1">4412> ID="2">Plywood, veneered panels and similar laminated wood "> ID="1">4418> ID="2">Builders' joinery or carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes "> ID="1">4420> ID="2">Wood marquetry and inlaid wood, caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling within Chapter 94 "> ID="1">4503> ID="2">Articles of natural cork "> ID="1">4601 99 10> ID="2">Other manufactures of plaits or similar products of subheading 4601 10 "> ID="1">4602 90 10> ID="2">Basketwork, wickerwork and other articles, made directly to shape plaiting materials "> ID="1">4602 90 90> ID="2">Other basketwork, wickerwork and other articles "> ID="1">4820 10 30> ID="2">Notebooks, letter pads and memorandum pads "> ID="1">4903> ID="2">Children's picture, drawing or colouring books "> ID="1">4905 10 00> ID="2">Globes "> ID="1">4908> ID="2">Transfers (decalcomanias)"> ID="1">4909 00> ID="2">Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings "> ID="1">4910> ID="2">Calendars of any kind, printed, including calendar blocks "> ID="1">4911> ID="2">Other printed matter, including printed pictures and photographs "> ID="1">Chapter 64> ID="2">Footwear, gaiters and the like; parts of such articles "> ID="1">6907> ID="2">Unglazed ceramic flags and paving, hearth or wall tiles; unglazed ceramic mosaic cubes and the like, whether or not on a backing "> ID="1">6908> ID="2">Glazed ceramic flags and paving, hearth or wall tiles; glazed ceramic mosaic cubes and the like, whether or not on a backing "> ID="1">6911> ID="2">Tableware, kitchenware, other household articles and toilet articles, of porcelain or china "> ID="1">6912> ID="2">Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china "> ID="1">6913> ID="2">Statuettes and other ornamental ceramic articles "> ID="1">7013> ID="2">Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018 "> ID="1">7019> ID="2">Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics) "> ID="1">7312> ID="2">Stranded wire, ropes, cables, plaited bands, sligs and the like, of iron or steel, not electrically insulated "> ID="1">7313> ID="2">Barbed wire of iron or steel; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel "> ID="1">Chapter 74> ID="2">Copper and articles thereof "> ID="1">ex Chapter 76> ID="2">Aluminium and articles thereof, except products listed in Annex IX "> ID="1">8102 93 00> ID="2">Wire "> ID="1">8108 90 30> ID="2">Bars, rods, profiles and wire "> ID="1">8108 90 50> ID="2">Plates, sheets, strip and foil "> ID="1">8108 90 70> ID="2">Tubes and pipes "> ID="1">8108 90 90> ID="2">Other articles of titanium "> ID="1">8109 90 00> ID="2">Other articles of zirconium "> ID="1">8112 30 90> ID="2">Germanium, other than unwrought; waste and scrap; powders "> ID="1">8112 99 30> ID="2">Niobium (colombium), rhenium "> ID="1">8401> ID="2">Nuclear reactors; fuel elements (cartridges), non-irradiated, for nuclear reactors; machinery and apparatus for isotopic separation "> ID="1">8410> ID="2">Hydraulic turbines, water wheels, and regulators thereof "> ID="1">8411> ID="2">Turbo-jets, turbo-propellors and other gas turbines "> ID="1">8414> ID="2">Air or vacuum pumps, air or other gas compressors and fans; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters "> ID="1">8427> ID="2">Fork-lift trucks; other works trucks fitted with lifting or handling equipment "> ID="1">ex 8452> ID="2">Sewing machines, other than book-sewing machines, of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles "> ID="1">8509> ID="2">Electro-mechanical domestic appliances, with self-contained electric motor "> ID="1">8516 29 91> ID="2">Other radiators, with built-in fan "> ID="1">8516 31> ID="2">Hair dryers "> ID="1">8516 40> ID="2">Electric smoothing irons "> ID="1">8516 50 00> ID="2">Microwave ovens "> ID="1">8516 60 70> ID="2">Grillers and roasters "> ID="1">8516 71 00> ID="2">Coffee or tea makers "> ID="1">8516 72 00> ID="2">Toasters "> ID="1">8516 79 80> ID="2">Other electro-thermic appliances, other than plate warmers or deep fat fryers "> ID="1">8519> ID="2">Turntables (record decks), record-players, cassette-players and other sound-producing apparatus, not incorporating a sound-recording device "> ID="1">8520> ID="2">Magnetic tape recorders and other sound-recording apparatus, whether or not incorporating a sound-reproducing device "> ID="1">8521> ID="2">Video recording or reproducing apparatus, whether or not incorporating a video tuner "> ID="1">8522> ID="2">Parts and accessories of apparatus of heading Nos 8519 to 8521 "> ID="1">8523> ID="2">Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 "> ID="1">8524> ID="2">Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37 "> ID="1">8527> ID="2">Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock "> ID="1">ex 8528> ID="2">Television receivers (including video monitors and video projectors), whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus "> ID="1">8529> ID="2">Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 "> ID="1">8531> ID="2">Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 "> ID="1">8534> ID="2">Printed circuits "> ID="1">8540> ID="2">Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas-filled valves and tubes, mercury arc rectifying valves and tubes, cathode-ray tubes, television camera tubes) other than those of heading No 8539 "> ID="1">ex 8541> ID="2">Diodes, transistors and similar semiconductor devices; photosensitive semiconductor devices, including photovolvic cells, whether or not assembled in modules or made up into panels; light-emitting diodes; mounted piezo-electric crystals "> ID="1">ex 8542> ID="2">Electronic integrated circuits and microassemblies "> ID="1">8544> ID="2">Insulated (including enamelled or anodized) wire, cable (including co-axial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors "> ID="1">8702> ID="2">Motor vehicles for the transport of 10 persons or more, including the driver "> ID="1">8703> ID="2">Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars "> ID="1">8704> ID="2">Motor vehicles for the transport of goods "> ID="1">8706> ID="2">Chassis fitted with engines, for the motor vehicles of heading Nos 8701 to 8705 "> ID="1">8707> ID="2">Bodies (including cabs), for the motor vehicles of heading Nos 8701 to 8705 "> ID="1">8708> ID="2">Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 "> ID="1">8709> ID="2">Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles "> ID="1">8711> ID="2">Motor-cycles (including mopeds) and cycles fitted with an auxilliary motor, with or without side-cars; side-cars "> ID="1">8712> ID="2">Bicycles and other cycles (including delivery tricycles), not motorized "> ID="1">9009> ID="2">Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus "> ID="1">9013> ID="2">Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter "> ID="1">9101> ID="2">Wrist-watches, pocket-watches and other watches, including stop-watches, with cases of precious metal or of metal clad with precious metal "> ID="1">9102> ID="2">Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101 "> ID="1">9103> ID="2">Clocks with watch movements "> ID="1">9105> ID="2">Other clocks "> ID="1">9201 10> ID="2">Upright pianos "> ID="1">9201 20> ID="2">Grand pianos "> ID="1">9201 90> ID="2">Other pianos "> ID="1">9404> ID="2">Mattress supports; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastic, whether or not covered "> ID="1">9405> ID="2">Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included "> ID="1">9503> ID="2">Other toys; reduced-size ('scale') models and similar recreational models, working or not; puzzles of all kinds "> ID="1">9603> ID="2">Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorized, mops and feather dusters; prepo-knots and tufts for broom or brush making, paint pads and rollers; squeegees (other than roller squeegees) "> PART 3 Sensitive products "" ID="1">2815> ID="2">Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium "> ID="1">2825 10 00> ID="2">Hydrazine and hydroxylamine and their inorganic salts "> ID="1">2827 32 00> ID="2">Aluminium chloride "> ID="1">2834 10 00> ID="2">Nitrites "> ID="1">2904 20> ID="2">Derivatives containing only nitro or only nitroso groups "> ID="1">2914 22> ID="2">Cyclohexanone and methylcyclohexanones "> ID="1">2916 11 10> ID="2">Acrylic acid "> ID="1">2916 14 00> ID="2">Esters of methocrylic acid "> ID="1">2917 12 10> ID="2">Adipic acid, and its salts "> ID="1">2917 14 00> ID="2">Maleic anhydride "> ID="1">2917 32 00> ID="2">Dioctyl orthophthalates "> ID="1">2917 35 00> ID="2">Phtalic anhydride "> ID="1">2918 21 00> ID="2">Salicylic acid and its salts "> ID="1">2918 29 10> ID="2">Sulphosalicylic acids, hydroxynaphtoic acids; their salts and esters "> ID="1">2924 10 00> ID="2">Acyclic amides (including acyclic carbamates) and their derivatives; salts thereof "> ID="1">2924 21 10> ID="2">Ureines and their derivatives; salts thereof "> ID="1">2924 21 90> ID="2">Others "> ID="1">2924 29 90> ID="2">Other carboxyamide-function compounds "> ID="1">2927> ID="2">Diazo-, azo- or azoxy-compounds "> ID="1">2929 10> ID="2">Isocyanates "> ID="1">2930 40 00> ID="2">Methionine "> ID="1">2930 90 95 "> ID="1">2936 25 00> ID="2">Vitamin B6 and its derivatives "> ID="1">2936 27 00> ID="2">Vitamin C and its derivatives "> ID="1">2939 21 90> ID="2">Other alkaloids of cinchona, other than quinine and quinine sulphate "> ID="1">2939 29 00> ID="2">Alkaloids of cinchona and their derivatives; salts thereof; other than quinine and its salts "> ID="1">2939 90 90> ID="2">Other vegetable alkaloids, other than cocaine and emitine "> ID="1">2940 00 90> ID="2">Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose; sugar ethers and sugar esters, and their salts, other than products of heading Nos 2937, 2938 or 2939, other than rhamnose, raffinose and mannose "> ID="1">3204> ID="2">Synthetic organic colouring matter, whether or not chemically defined; preparations as specified in note 3 to this chapter, based on synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined "> ID="1">3507> ID="2">Enzymes; prepared enzymes not elsewhere specified or included "> ID="1">3906 10 00> ID="2">Polymethyl methocrylate "> ID="1">3907 10 00> ID="2">Polyacetols "> ID="1">3908> ID="2">Polyamides in primary form "> ID="1">4010> ID="2">Conveyor or transmission belts or belting, of vulcanized rubber "> ID="1">ex 4106> ID="2">Goat or kid skin leather, without hair on, other than leather of heading Nos 4108 or 4109 "> ID="1">4202> ID="2">Trunks, suit cases, vanity cases, executive cases, briefcases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers; travelling bags, toilet bags, rucksacks, handbags, shopping bags, wallets, purses, map cases, cigarette cases, tobacco pouches, tool bags, sports bags, bottle cases, jewellery boxes, powder boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials or with paper "> ID="1">4204> ID="2">Articles of leather, or of composition leather, of a kind used in machinery or mechanical appliances or for other technical uses "> ID="1">4205> ID="2">Other articles of leather or of composition leather "> ID="1">ex Chapter 46> ID="2">Manufacturers of straw, of esparto or of other plaiting materials; basketware and wickerwork, excluding products mentioned in Part 2 "> ID="1">Chapter 66> ID="2">Umbrellas, sun umbrellas, walking sticks, seat sticks, whips, riding crops and parts thereof "> ID="1">ex Chapter 69> ID="2">Ceramic products, excluding products mentioned in Part 2 "> ID="1">ex Chapter 70> ID="2">Glass and glassware, excluding products mentioned in Part 2 "> ID="1">7108> ID="2">Gold (including gold plated with platinum) unwrought or in semi-manufactured forms, or in powder form "> ID="1">7117> ID="2">Imitation jewellery "> ID="1">ex Chapter 73> ID="2">Articles of iron or steel, excluding products mentioned in Parts 2 and 4 "> ID="1">ex Chapter 78> ID="2">Lead and articles thereof, except products listed in Annex IX "> ID="1">ex Chapter 79> ID="2">Zinc and articles thereof, except products listed in Annex IX "> ID="1">ex Chapter 81> ID="2">Other base metals; cermets; articles thereof, excluding products mentioned in Part 2 and in Annex IX "> ID="1">Chapter 82> ID="2">Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal "> ID="1">Chapter 83> ID="2">Miscellaneous articles of base metal "> ID="1">8406> ID="2">Steam turbines and other vapour turbines "> ID="1">8407> ID="2">Spark-ignition reciprocating or rotary internal combustion piston engines "> ID="1">8408> ID="2">Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) "> ID="1">8409> ID="2">Parts suitable for use solely or principally with the engines of heading Nos 8407 or 8408 "> ID="1">8415> ID="2">Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated "> ID="1">ex 8418> ID="2">Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading No 8415 "> ID="1">8420> ID="2">Calendering or other rolling machines, other than for metals or glass, and cylinders thereof "> ID="1">8443> ID="2">Printing machinery; machines for uses ancillary to printing "> ID="1">8450> ID="2">Household or laundry-type washing machines, including machines which both wash and dry "> ID="1">8451> ID="2">Machinery (other than machines of heading No 8450), for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made-up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum; machines for reeling, unreeling, folding, cutting or pinking textile fabrics "> ID="1">8453> ID="2">Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines "> ID="1">8454> ID="2">Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries "> ID="1">8455> ID="2">Metal-rollings and rolls therefor "> ID="1">8456> ID="2">Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes "> ID="1">8457> ID="2">Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal "> ID="1">8458> ID="2">Lathes for removing metal "> ID="1">8459> ID="2">Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes of heading No 8458 "> ID="1">8460> ID="2">Machine-tools for deburring, sharpening; grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 "> ID="1">8461> ID="2">Machine-tools for planing, shaping, slotting, brooching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine-tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included "> ID="1">8462> ID="2">Machine-tools (including presses) for working metal by forging, hammering or die-stamping; machine-tools (including presses) for working metal by bending, folding, straightening, fictenning, shearing, punching or notching; presses for working metal or metal carbides, not specified above "> ID="1">8463> ID="2">Other machine-tools for working metal, sintered metal carbides or cermets, without removing material "> ID="1">8467> ID="2">Tools for working in the hand, pneumatic or with self-contained non-electric motor "> ID="1">8468> ID="2">Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading No 8515; gas-operated surface tempering machines and appliances "> ID="1">8469> ID="2">Typewriters and word-processing machines "> ID="1">8470> ID="2">Calculating machines; accounting machines, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; cash registers "> ID="1">8471> ID="2">Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included "> ID="1">8472> ID="2">Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin-sorting machines, coin-counting or wrapping machines, pencil-sharpening, perforating or stapling machines) "> ID="1">8473> ID="2">Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 "> ID="1">8504> ID="2">Electrical transformers, static converters (for example, rectifiers) and inductors "> ID="1">8505> ID="2">Electro-magnets; permanent magnets and articles intended to become permanent magnets after magnetization; electro-magnetic or permanent magnet chucks, clamps and similar holding devices; electro-magnetic couplings, clutches and brakes; electro-magnetic lifting heads "> ID="1">8517> ID="2">Electrical apparatus for line telephony or line telegraphy, including such apparatus for carrier-current line systems "> ID="1">8518> ID="2">Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones, earphones and combined microphone/speaker sets; audio-frequency electric amplifiers; electric sound amplifier sets "> ID="1">8525> ID="2">Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras "> ID="1">8526> ID="2">Radar apparatus, radio navigational aid apparatus and radio remote control apparatus "> ID="1">8532> ID="2">Electrical capacitors, fixed, variable or adjustable (pre-set) "> ID="1">8536> ID="2">Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not exceeding 1 000 volts "> ID="1">8541 10> ID="2">Diodes, other than photosensitive or light emitting diodes "> ID="1">8542 11 05> ID="2">Chips "> ID="1">8542 11 12> ID="2">Dynamic random-access memories (D-RAMs) with a storage capacity not exceeding 256 K bits "> ID="1">8542 11 18> ID="2">Dynamic random-access memories (D-RAMs) with a storage capacity exceeding 4 Mbits "> ID="1">8705> ID="2">Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road-sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) "> ID="1">8714> ID="2">Parts and accessories of vehicles of heading Nos 8711 to 8713 "> ID="1">8715> ID="2">Baby carriages and parts thereof "> ID="1">8716> ID="2">Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof "> ID="1"> Chapter 89> ID="2">Ships, boats and floating structures "> ID="1">9002> ID="2">Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked "> ID="1">9005> ID="2">Binoculars, monoculars, other optical telescopes, and mountings therefor; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy"> ID="1">9006> ID="2">Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539 "> ID="1">9007> ID="2">Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus "> ID="1">9008> ID="2">Image projectors, other than cinematographic; photographic (other than cinematographic) enlargers and reducers "> ID="1">9011> ID="2">Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection "> ID="1">9012> ID="2">Microscopes other than optical microscopes; diffraction apparatus "> ID="1">9014> ID="2">Direction-finding compasses; other navigational instruments and appliances "> ID="1">9015> ID="2">Surveying (including photogrametrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders "> ID="1">9016> ID="2">Balances of a sensitivity of 5 cg or better, with or without weights "> ID="1">9033> ID="2">Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 "> ID="1">ex Chapter 91> ID="2">Clocks and watches and parts thereof, excluding products mentioned in Part 2 "> ID="1">ex Chapter 92> ID="2">Musical instruments; parts and accessories of such articles, excluding products mentioned in Part 2 "> PART 4 Non-sensitive products "" ID="1">2519 90 10> ID="2">Magnesium oxide, other than calcined natural magnesium carbonate "> ID="1">2522> ID="2">Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 "> ID="1">2523> ID="2">Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers "> ID="1">Chapter 27> ID="2">Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except products listed in Annex IX "> ID="1">ex Chapter 28> ID="2">Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes, excluding products mentioned in Parts 2 and 3, as well as in Annex IX "> ID="1">ex Chapter 29> ID="2">Organic chemicals, excluding products mentioned in Parts 2 and 3, as well as in Annex IX "> ID="1">ex Chapter 30> ID="2">Pharmaceutical products, excluding products mentioned in Part 2 "> ID="1">3101 00 00> ID="2">Animal or vegetable fertilizers, whether or not mixed together or chemically treated; fertilizers produced by the mixing or chemical treatment of animal or vegetable products "> ID="1">ex Chapter 32> ID="2">Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks, excluding products mentioned in Part 2, as well as in Annex IX "> ID="1">Chapter 33> ID="2">Essential oils and resinoids; perfumery, cosmetic or toilet preparations "> ID="1">Chapter 34> ID="2">Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations candles and similar articles, modelling pastes, 'dental waxes' and dental preparations with a basis of plaster "> ID="1">ex Chapter 35> ID="2">Albuminoidol substances; modified starches; glues; enzymes, excluding products mentoned in Parts 2 and 3, and products Nos 3502 10 91, 3502 10 99, 3505 10, 3505 20 and 3523 60, as well as products listed in Annex IX "> ID="1">ex Chapter 40> ID="2">Rubber and articles thereof, excluding products mentioned in Parts 2 and 3 "> ID="1">ex 4107> ID="2">Leather of other animals, without hair on, other than leather of heading Nos 4108 or 4109 "> ID="1">4201 00 00> ID="2">Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material "> ID="1">4206> ID="2">Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons "> ID="1">Chapter 43> ID="2">Furskins and artificial fur; manufactures thereof "> ID="1">ex Chapter 44> ID="2">Wood and articles of wood, excluding products mentioned in Part 2 and in Annex IX "> ID="1">ex Chapter 45> ID="2">Cork and articles of cork, except products listed in Annex IX "> ID="1">ex Chapter 48> ID="2">Paper and paperboard; articles of paper pulp, of paper or of paperboard, excluding products listed in Part 2 "> ID="1">ex Chapter 49> ID="2">Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans, excluding products mentioned in Parts 2 and 3 "> ID="1">Chapter 65> ID="2">Headgear and parts thereof "> ID="1">Chapter 67> ID="2">Prepared feathers and down and articles made of feathers or of down; artificial flowers, articles of human hair "> ID="1">Chapter 68> ID="2">Articles of stone, plaster, cement, asbestos, mica or similar materials "> ID="1">ex Chapter 71> ID="2">Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coins, excluding products mentioned in Part 2 "> ID="1">ex Chapter 72> ID="2">Iron and steel, excluding products mentioned in Part 1 and in Annex IX "> ID="1">7301> ID="2">Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements; welded angles, shapes and sections, of iron or steel "> ID="1">7302> ID="2">Railway or tramway track construction material of iron or steel, the following: rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair-wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails "> ID="1">7304> ID="2">Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel "> ID="1">7305> ID="2">Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel "> ID="1">7306> ID="2">Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), or iron or steel "> ID="1">7308> ID="2">Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns) of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures of iron or steel "> ID="1">7314> ID="2">Cloth (including endless bands), grill, netting and fencing, of iron or steel wire; expanded metal of iron or steel "> ID="1">7316 00 00> ID="2">Anchors, grapnels and parts thereof, of iron or steel "> ID="1">7317> ID="2">Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether of not with heads of other material, but excluding such articles with heads of copper "> ID="1">Chapter 75> ID="2">Nickel and articles thereof "> ID="1">Chapter 80> ID="2">Tin and articles thereof "> ID="1">ex Chapter 84> ID="2">Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof, excluding products mentioned in Parts 2 and 3 "> ID="1">ex Chapter 85> ID="2">Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles, excluding products mentioned in Parts 2 and 3 "> ID="1">Chapter 86> ID="2">Railway or tramway locomotives, rolling-stock and parts therof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signalling equipment of all kinds "> ID="1">8701> ID="2">Tractors (other than tractors of heading No 8709) "> ID="1">8710 00 00> ID="2">Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles "> ID="1">8713> ID="2">Invalid carriages, whether or not motorized or otherwise mechanically propelled "> ID="1">Chapter 88> ID="2">Aircraft, spacecraft and parts thereof "> ID="1">ex Chapter 90> ID="2">Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof, excluding products mentioned in Parts 2 and 3 "> ID="1">9401> ID="2">Seats (other than those of heading No 9402), whether or not convertible into beds, and parts thereof "> ID="1">9402> ID="2">Medical, surgical, dental or veterinary furniture (for example, operating tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements; parts of the foregoing articles "> ID="1">9403> ID="2">Other furniture and parts thereof "> ID="1">9406 00> ID="2">Prefabricated buildings "> ID="1">ex Chapter 95> ID="2">Toys, games and sports requisites; parts and accessories thereof "> ID="1">ex Chapter 96> ID="2">Miscellaneous manufactured articles, excluding products mentioned in Part 2 "> (1) Notwithstanding the rules the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. ANNEX II PART 1 List of sectors and countries referred to in Articles 4 and 5 (1)() "" ID="1">Chapters 25 and 27> ID="2">Mineral products> ID="3">Saudi Arabia Russia Libya (2)"> ID="1">Chapter 28> ID="2">Chemicals excluding fertilizers> ID="3">China (3)"> ID="1">Chapter 29 Chapter 30 Chapter 32 Chapter 33Chapter 34 Chapter 35 Chapter 36 Chapter 37 Chapter 38"> ID="1">Chapter 31> ID="2">Fertilizers> ID="3">Belarus Kazakhstan Russia Ukraine Chile (4)"> ID="1">Chapters 39 and 40> ID="2">Plastics and rubber> ID="3">South Korea Malaysia Thailand"> ID="1">Chapter 41> ID="2">Leather, raw hides and skins> ID="3">Argentina Brazil India Pakistan"> ID="1">Chapters 42 and 43> ID="2">Articles of leather and furskins> ID="3">China South Korea Hong Kong India Pakistan Thailand"> ID="1">Chapters 44 to 46> ID="2">Wood> ID="3">Malaysia Indonesia"> ID="1">Chapters 47 to 49> ID="2">Paper> ID="3">Brazil (5)"> ID="1">Chapters 50 to 60> ID="2">Textiles> ID="3">South Korea India Pakistan"> ID="1">Chapters 61 to 63> ID="2">Clothing> ID="3">South Korea Hong Kong Malaysia Thailand Macao China (6)"> ID="1">Chapters 64 to 67> ID="2">Footwear> ID="3">South Korea Brazil Thailand China Indonesia"> ID="1">Chapters 68 to 70> ID="2">Glass and ceramic products> ID="3">China (7)"> ID="1">Chapter 71> ID="2">Jewellery and precious metals> ID="3">Hong Kong Thailand Brunei Kazakhstan"> ID="1">7202 11> ID="2">ECSC products> ID="3">Brazil"> ID="1">7202 99 11> ID="3">Mexico"> ID="1">7207 11 11> ID="3">Albania (8)"> ID="1">7207 11 14 (9)()> ID="3">Ukraine (10)"> ID="1">7207 11 16 (11)()> ID="3">Belarus (12)"> ID="1">7207 12 10> ID="3">Moldova (13)"> ID="1">7207 19 11> ID="3">Russia (14)"> ID="1">7207 19 14> ID="3">Georgia (15)"> ID="1">7207 19 16> ID="3">Armenia (16)"> ID="1">7207 19 31> ID="3">Azerbaijan (17)"> ID="1">7207 20 11> ID="3">Kazakhstan (18)"> ID="1">7207 20 15> ID="3">South Korea"> ID="1">7207 20 17> ID="3">Turkmenistan (19)"> ID="1">7207 20 32> ID="3">Uzbekistan (20)"> ID="1">7207 20 51> ID="3">Tadjikistan (21)"> ID="1">7207 20 55 (22)()> ID="3">Kyrgizstan (23)"> ID="1">7207 20 57> ID="3">South Africa (24)"> ID="1">7207 20 71> ID="3">China (25)"> ID="1">7208 11 00"> ID="1">7208 12 (26)()"> ID="1">7208 13 (27)()"> ID="1">7208 14 (28)()"> ID="1">7208 21 (29)()"> ID="1">7208 22 (30)()"> ID="1">7208 23 (31)()"> ID="1">7208 24 (32)()"> ID="1">7208 31 00 (33)()"> ID="1">7208 32 (34)()"> ID="1">7208 33 (35)()"> ID="1">7208 34 (36)()"> ID="1">7208 35 (37)()"> ID="1">7208 41 00 (38)()"> ID="1">7208 42 00 (39)()"> ID="1">7208 43 00 (40)()"> ID="1">7208 44 00 (41)()"> ID="1">7208 45 00 (42)()"> ID="1">7208 90 10 (43)()"> ID="1">7209 11 00 (44)()"> ID="1">7209 12 (45)()"> ID="1">7209 13 (46)()"> ID="1">7209 14 (47)()> ID="2""" ID="1">7209 21 00 (48)()"> ID="1">7209 22 (49)()"> ID="1">7209 23 (50)()"> ID="1">7209 24 (51)()"> ID="1">7209 31 00 (52)()"> ID="1">7209 32 (53)()"> ID="1">7209 33 (54)()"> ID="1">7209 34 (55)()"> ID="1">7209 41 00 (56)()"> ID="1">7209 42 (57)()"> ID="1">7209 43 (58)()"> ID="1">7209 44 (59)()"> ID="1">7209 90 10 (60)()"> ID="1">7210 11 (61)()"> ID="1">7210 12 11 (62)()"> ID="1">7210 12 19 (63)()"> ID="1">7210 20 10 (64)()"> ID="1">7210 31 10 (65)()"> ID="1">7210 39 10 (66)()"> ID="1">7210 41 10 (67)()"> ID="1">7210 49 10 (68)()"> ID="1">7210 50 10 (69)()"> ID="1">7210 60 11 (70)()"> ID="1">7210 60 19 (71)()"> ID="1">7210 70 31 (72)()"> ID="1">7210 70 39 (73)()"> ID="1">7210 90 31 (74)()"> ID="1">7210 90 33 (75)()"> ID="1">7210 90 35 (76)()"> ID="1">7210 90 39 (77)()"> ID="1">7211 11 00 (78)()"> ID="1">7211 12 (79)()"> ID="1">7211 19 (80)()"> ID="1">7211 21 00 (81)()"> ID="1">7211 22 (82)()"> ID="1">7211 29 (83)()"> ID="1">7211 30 10 (84)()"> ID="1">7211 41 10 (85)()"> ID="1">7211 41 91 (86)()"> ID="1">7211 49 10 (87)()"> ID="1">7211 90 11 (88)()"> ID="1">7212 10 10 (89)()"> ID="1">7212 10 91 (90)()"> ID="1">7212 21 11 (91)()"> ID="1">7212 29 11 (92)()"> ID="1">7212 30 11 (93)()"> ID="1">7212 40 10 (94)()"> ID="1">7212 40 91 (95)()"> ID="1">7212 50 31 (96)()"> ID="1">7212 50 51 (97)()"> ID="1">7212 60 11 (98)()"> ID="1">7212 60 91 (99)()"> ID="1">7213 10 00 (100)()"> ID="1">7213 20 00"> ID="1">7213 31 (101)()"> ID="1">7213 39 (102)()"> ID="1">7213 41 00 (103)()"> ID="1">7213 49 00 (104)()"> ID="1">7213 50"> ID="1">7214 20 00 (105)()"> ID="1">7214 30 00"> ID="1">7214 40 (106)()"> ID="1">7214 50 00 (107)()"> ID="1">7214 60 00"> ID="1">7215 90 10 (108)()"> ID="1">7216 10 00> ID="2""" ID="1">7216 21 00"> ID="1">7216 22 00"> ID="1">7216 31"> ID="1">7216 32"> ID="1">7216 33"> ID="1">7216 40"> ID="1">7216 50"> ID="1">7216 90 10"> ID="1">7218 90 11"> ID="1">7218 90 13"> ID="1">7218 90 15"> ID="1">7218 90 19"> ID="1">7218 90 50"> ID="1">7219 11"> ID="1">7219 12"> ID="1">7219 13"> ID="1">7219 14"> ID="1">7219 21"> ID="1">7219 22"> ID="1">7219 23"> ID="1">7219 24"> ID="1">7219 31"> ID="1">7219 32"> ID="1">7219 33"> ID="1">7219 34"> ID="1">7219 35"> ID="1">7219 90 11"> ID="1">7219 90 19"> ID="1">7220 11 00"> ID="1">7220 12 00"> ID="1">7220 20 10"> ID="1">7220 90 11"> ID="1">7220 90 31"> ID="1">7221 21 00"> ID="1">7222 10"> ID="1">7222 30 10"> ID="1">7222 40 11"> ID="1">7222 40 19"> ID="1">7222 40 30"> ID="1">7224 90 01"> ID="1">7224 90 05"> ID="1">7224 90 08"> ID="1">7224 90 15"> ID="1">7224 90 31"> ID="1">7224 90 39"> ID="1">7225 10"> ID="1">7225 20 20"> ID="1">7225 30 00"> ID="1">7225 40"> ID="1">7225 50"> ID="1">7225 90 10"> ID="1">7226 10"> ID="1">7226 20 20"> ID="1">7226 91"> ID="1">7226 92 10"> ID="1">7226 99 20"> ID="1">7227"> ID="1">7228 10 10"> ID="1">7228 10 30"> ID="1">7228 20 11"> ID="1">7228 20 19"> ID="1">7228 20 30"> ID="1">7228 30"> ID="1">7228 60 10"> ID="1">7228 70 10"> ID="1">7228 70 31> ID="2""" ID="1">7228 80"> ID="1">7301 10 00"> ID="1">7302 10 31 (109)()"> ID="1">7302 10 39 (110)()"> ID="1">7302 10 90 (111)()"> ID="1">7302 20 00 (112)()"> ID="1">7302 40 10 (113)()"> ID="1">7302 90 10 (114)()"> ID="1">7202 21> ID="2">Base metals, non-ECSC> ID="3">Kazakhstan"> ID="1">7202 41> ID="3">Russia"> ID="1">7202 49> ID="3">China"> ID="1">7202 50 00"> ID="1">7202 60 00"> ID="1">7202 70 00"> ID="1">7202 80 00"> ID="1">7202 91 00"> ID="1">7202 93 00"> ID="1">7202 99 19"> ID="1">7202 99 30"> ID="1">7202 99 80"> ID="1">7205"> ID="1">7217"> ID="1">7223"> ID="1">7303 to 7326"> ID="1">Chapters 74 to 83"> ID="1">Chapters 84 and 85> ID="2">Electromechanical equipment, including consumer electronics> ID="3">South Korea Singapore"> ID="1">8470> ID="2">Consumer electronics> ID="3">Hong Kong"> ID="1">8471> ID="3">Malaysia"> ID="1">8473"> ID="1">8504"> ID="1">8505"> ID="1">8517"> ID="1">8518"> ID="1">8519"> ID="1">8520"> ID="1">8521"> ID="1">8522"> ID="1">8523"> ID="1">8524"> ID="1">8525 30"> ID="1">8526"> ID="1">8527"> ID="1">8528"> ID="1">8529 90"> ID="1">8531"> ID="1">8532"> ID="1">8533"> ID="1">8534"> ID="1">8536"> ID="1">8540 11"> ID="1">8540 12"> ID="1">8541"> ID="1">8542"> ID="1">Chapter 86> ID="2">Transport equipment> ID="3">Brazil (115)"> ID="1">Chapter 88"> ID="1">Chapter 89"> ID="1">Chapter 87> ID="2">Vehicles> ID="3">South Korea"> ID="1">Chapters 90 to 92> ID="2">Optical, clocks and musical instruments> ID="3">Hong Kong"> ID="1">Chapters 94 to 96> ID="2">Miscellaneous> ID="3">South Korea Hong Kong Thailand China""> PART 2 Identification of countries and sectors referred to in Article 4 I. Classification of beneficiary countries by development index The development index represents each country's overall level of industrial development compared with that of the European Union. It is based on the following formula, which combines per capita income with the level of manufactured exports: {log[(Yi/POPi)/(Yue/POPue)] + log[Xi/Xue]} 2 in which: Yi = the beneficiary country's income, Yue = the European Union's income, POPi = the beneficiary country's population, POPue = the population of the European Union, Xi = the value of the beneficiary country's manufactured exports, Xue = the value of the European Union's manufactured exports. Using this formula, an index of 0 means the beneficiary's level of industrial development is equal to that of the European Union. Figures for income and population are taken from World Bank statistics (World Development Report 1993) and those for manufactured exports from the Unctad Handbook of International Trade and Development Statistics (1992). II. Classification of beneficiary countries by relative sectoral specialization index A beneficiary country's specialization index is derived from the relationship between the proportion of imports in a determined sector coming from this country within the total amount of Community imports in this sector, on the one hand, and on the other hand, this country's share proportion of the total Community imports. III. Combining the development and specialization indexes The combination of these two indexes determines how Article 4 will be applied to each beneficiary country. For countries with a development index greater than -1, Article 4 will apply when the specialization index equals or exceeds 1. For countries with a development index between -1 and -1,23, Article 4 will apply when the specialization index equals or exceeds 1,5. For countries with a development index between -1,23 and -1,70, Article 4 will apply when the specialization index equals or exceeds 5. For countries with a development index between -1,70 and -2, Article 4 will apply when the specialization index equals or exceeds 7. Article 4 will not apply to countries with a development index of less than -2. (1)() Subject to the rules for interpreting the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.(2) Application of Article 5 (1).(3) Application of Article 5 (1).(4) Application of Article 4 (4).(5) China is excluded only for the products marked by an asterisk and that by virtue of Article 4 (4).(6) Application of Article 5(1). ANNEX III List of beneficiary countries and territories enjoying generalized tariff preferences (1) A. INDEPENDENT COUNTRIES 070 Albania 072 Ukraine 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kyrgyzstan 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 228 Mauritania (3) 232 Mali (4) 236 Burkina Faso (5) 240 Niger (6) 244 Chad (7) 247 Republic of Cape Verde (8) 248 Senegal 252 Gambia (9) 257 Guinea-Bissau (10) 260 Guinea (11) 264 Sierra Leone (12) 268 Liberia (13) 272 Ivory Coast 276 Ghana 280 Togo (14) 284 Benin (15) 288 Nigeria 302 Cameroon 306 Central African Republic (16) 310 Equatorial Guinea (17) 311 Sao TomÃ © and Principe (18) 314 Gabon 318 Congo 322 Zaire (19) 324 Rwanda (20) 328 Burundi (21) 330 Angola 334 Ethiopia (22) 336 Eritrea 338 Djibouti (23) 342 Somalia (24) 346 Kenya 350 Uganda (25) 352 Tanzania (26) 355 Seychelles and dependencies 366 Mozambique (27) 370 Madagascar (28) 373 Mauritius 375 Comores 378 Zambia (29) 382 Zimbabwe 386 Malawi (30) 388 South Africa 389 Namibia 391 Botswana (31) 393 Swaziland 395 Lesotho (32) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Kitts-Nevis 452 Haiti (33) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 480 Colombia (34) 484 Venezuela (35) 488 Guyana 492 Surinam 500 Ecuador (36) 504 Peru (37) 508 Brazil 512 Chile 516 Bolivia (38) 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrein 644 Qatar 647 United Arab Emirates 649 Oman 653 Yemen (39) 660 Afghanistan (40) 662 Pakistan 664 India 666 Bangladesh (41) 667 Maldives (42) 669 Sri Lanka 672 Nepal (43) 675 Bhutan (44) 676 Burma (Myanmar) (45) 680 Thailand 684 Laos (46) 690 Vietnam 696 Kampuchea (Cambodia) (47) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 716 Mongolia 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands (48) 807 Tuvalu (49) 812 Kiribati (50) 815 Fiji 816 Vanuatu (51) 817 Tonga (52) 819 Western Samoa (53) 823 Federated States of Micronesia 824 Republic of the Marshall Islands 825 Palau B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or party responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands 740 Hong Kong 743 Macao 802 Australia Oceania (Christmas Islands, Cocos (Keeling) Islands, Heard Islands and McDonald, Norfolk Island) 809 New Caledonia and dependencies 810 American Oceania (54) 811 Wallis and Futuna Islands (55) 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands; Cook Islands) 822 French Polynesia 890 (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories, South Georgia and Sandwich Islands) Note:The above lists may be amended subsequently to take account of changes in the international status of countries or territories. (1) The code number preceding the name of each beneficiary country is that given in 'Genomenclature' (Regulation (EC) No 3078/94 (OJ No L 325, 17. 12. 1994, p. 17)).(2) This country is also included in Annex IV.(3) This country is also included in Annex V.(4) American Oceania includes: Guam, American Samoa (including Swain's Island), Midway Islands. Johnston and Sand Islands, Wake Islands. ANNEX IV List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad247 Republic of Cape Verde 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 311 Sao TomÃ © and Principe 322 Zaire 324 Rwanda 328 Burundi 334 Ethiopia 336 Eritrea 338 Djibouti 342 Somalia 350 Uganda 352 Tanzania 366 Mozambique 370 Madagascar 375 Comores 378 Zambia 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 653 Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 676 Burma (Myanmar) 684 Laos 696 Kampuchea (Cambodia) 806 Solomon Islands 807 Tuvalu 812 Kiribati 816 Vanuatu 817 Tonga 819 Western Samoa ANNEX V List of countries referred to in Article 3 (2) 480 Colombia 484 Venezuela 500 Ecuador 504 Peru 516 Bolivia ANNEX VI PART 1 List of products and countries referred to in Article 5 (3) (1) "" ID="1">Brazil> ID="2">6403> ID="3">Footwear with uppers of leather"> ID="1">China> ID="2">2918 14 00> ID="3">Citric acid"> ID="2">4202 11 4202 12 91 4202 12 99 4202 19 90 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 4202 92 91 4202 92 90 4202 99 00> ID="3">Trunks, suitcases, vanity cases, executive cases, briefcases, school satchels and similar containers"> ID="2">6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00> ID="3">Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres"> ID="2">6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00> ID="3">Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas of category 21)"> ID="2">6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00> ID="3">Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas of category 21)"> ID="2">6203 31 00 6203 32 90 6203 33 90 6203 39 19> ID="3">Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres"> ID="2">6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00> ID="3">Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted"> ID="1"" ID="2">6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10> ID="3">Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, knitted or crocheted"> ID="2">6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91> ID="3">Trousers, bib and brace overalls, breeches and shorts (other than swimwear) knitted or crocheted, of wool, of cotton or man-made fibres"> ID="2">6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31> ID="3">Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski-suits; women's or girls' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres"> ID="2">6212 10 00> ID="3">BrassiÃ ¨res, woven, knitted or crocheted"> ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00> ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88"> ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90> ID="3">Garments, other than knitted or crocheted excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77"> ID="1"" ID="2">6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00> ID="3">Overcoats, jackets, blazers and other garments, including ski-suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74 and 75"> ID="2">6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31> ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski-suits"> ID="2">6213 20 00 6213 90 00> ID="3">Handkerchiefs other than knitted or crocheted"> ID="2">5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00> ID="3">Yarn of staple or waste artificial fibres, not put up for retail sale"> ID="2">5407 20 11 6305 31 91 6305 31 99> ID="3">Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres"> ID="2">5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70> ID="3">Woven fabrics of artificial staple fibres"> ID="1"" ID="2">6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00> ID="3">Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton"> ID="2">ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 ex 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00> ID="3">Woven curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres"> ID="2">5805 00 00> ID="3">Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand"> ID="2">5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10> ID="3">Knitted or crocheted clothing accessories, other than for babies, household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles, knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories"> ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00ex 6209 90 00 6216 00 00> ID="3">Gloves, mittens and mitts, not knitted or crocheted"> ID="2">ex 6305 20 00 ex 6305 39 00 ex 6305 90 00> ID="3">Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip"> ID="2">6306 41 00 6306 49 00> ID="3">Woven pneumatic mattresses"> ID="2">6306 91 00 6306 99 00> ID="3">Camping goods, woven, other than pneumatic mattresses and tents"> ID="2">6307 10 90> ID="3">Floor cloths, dish cloths and dusters other than knitted or crocheted"> ID="1">Hong Kong > ID="2">8527 11 8527 21 8527 29 00 8527 31 8527 32 90 8527 39 8527 90 91 8527 90 99> ID="3">Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock"> ID="2">8528 10 31 8528 10 41 8528 10 43 8528 10 49 8528 10 81 8528 10 89 8528 10 91 8528 10 98 8528 20 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 81 8529 90 89> ID="3">Television receivers (including video monitors and video projectors), whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods of subheadings 8528 10 14, 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58, 8528 10 62, 8528 10 66, 8528 10 72 and 8528 10 76"> ID="2">8541 10 8541 21 8541 29 8541 30 8541 40 11 8541 40 19 8541 50 8541 90 00> ID="3">Diodes, transistors, and similar semiconductor devices, light emitting diodes"> ID="2">8542> ID="3">Electronic integrated circuits and microassemblies"> ID="2">6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10> ID="3">Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted"> ID="2">6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99> ID="3">Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazer), anoraks, windcheaters, waister jackets and the like, knitted or crocheted"> ID="1"" ID="2">6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42> ID="3">Men's or boys' woven breeches, shorts (other than swimwear) and trousers (including slacks), women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres"> ID="2">6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00> ID="3">Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres"> ID="2">6205 10 00 6205 20 00 6205 30 00> ID="3">Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres"> ID="2">6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00> ID="3">Gloves, mittens and mitts, knitted or crocheted"> ID="2">6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00> ID="3">Men's or boys' underpants and briefs, women's and girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres"> ID="2">6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31> ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski-suits"> ID="2">6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00> ID="3">Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted"> ID="1"" ID="2">6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00> ID="3">Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, other than knitted or crocheted"> ID="2">ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41> ID="3">Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of track-suits with lining, other than of category 16 or 29, of cotton or of man-made fibres"> ID="2">6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00> ID="3">Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted"> ID="2">6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10> ID="3">Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, knitted or crocheted"> ID="2">6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00> ID="3">Women's or girls' dresses, of wool, of cotton or man-made fibres"> ID="2">6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10> ID="3">Women's or girls' skirts, including divided skirts"> ID="1"" ID="2">6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91> ID="3">Trousers, bib and brace overalls, breeches and shorts (other than swimwear) knitted or crocheted, of wool, of cotton or of man-made fibres"> ID="2">6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31> ID="3">Women's or girls' suits and ensembles other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski-suits; women's and girls' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres"> ID="2">6212 10 00> ID="3">BrassiÃ ¨res, woven, knitted or crocheted"> ID="2">5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00> ID="3">Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene of polypropylene, less than 3 m wide; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like"> ID="2">ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90> ID="3">Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62"> ID="2">ex 5806 39 00 ex 5806 40 00> ID="3">Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread"> ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00> ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88"> ID="1"" ID="2">6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00> ID="3">Swimwear, of wool, of cotton or of man-made fibres"> ID="2">6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00> ID="3">Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski-suits"> ID="2">ex 6211 20 00> ID="3">Ski-suits, other than knitted or crocheted"> ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39> ID="3">Garments, other than knitted or crocheted excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72 76 and 77"> ID="2">6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 906211 33 90 6211 41 00 6211 42 90 6211 43 90"> ID="2">6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00> ID="3">Overcoats, jackets, blazers, and other garments, including ski-suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74 and 75"> ID="2">6215 20 00 6215 90 00> ID="3">Ties, bow ties and cravats, not knitted or crocheted, of wool, of cotton or man-made fibres"> ID="1"" ID="2">6212 20 00 6212 30 00 6212 90 00> ID="3">Corsets, corset-belts, suspender-belts, braces, suspenders, garters and the like and parts thereof, whether or not knitted or crocheted"> ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00> ID="3">Gloves, mittens and mitts, not knitted or crocheted"> ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00> ID="3">Stockings, socks and sockettes, not knitted or crocheted, other clothing accessories, other than for babies, other than knitted or crocheted"> ID="2">6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00> ID="3">Tarpaulins, sails, awnings and sun-blinds"> ID="1">Macao > ID="2">6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00> ID="3">Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88"> ID="2">ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00"> ID="2">6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00> ID="3">Men's and boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted"> ID="2">6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00> ID="3">Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, other than knitted or crocheted"> ID="2">6213 20 00 6213 90 00> ID="3">Handkerchiefs other than knitted or crocheted"> ID="2">6104 11 00 6104 12 00 6104 13 00 6104 19 00* 10 6104 21 00 6104 22 00 6104 23 00 6104 29 00* 10> ID="3">Women's and girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski-suits"> ID="1"" ID="2">6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00> ID="3">Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski-suits"> ID="1">Singapore> ID="2">8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76> ID="3">Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus: - Colour: - - Television projection equipment - - Apparatus incorporating a videophonic recorder or reproducer - - Television receivers with integral tube"> ID="2">8527 11 8527 21 8527 29 00 8527 31 8527 32 90 8527 39 8527 90 91 8527 90 99> ID="3">Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock"> ID="2">8528 10 31 8528 10 41 8528 10 43 8528 10 49 8528 10 81 8528 10 89 8528 10 91 8528 10 98 8528 20 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 81 8529 90 89> ID="3">Television receivers (including video monitors and video projectors), whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods of subheadings 8528 10 14, 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 19 58, 8528 10 62, 8528 10 66, 8528 10 72 and 8528 10 76"> ID="2">8541 10 8541 21 8541 29 8541 30 8541 40 11 8541 40 19 8541 50 8541 90 00> ID="3">Diodes, transistors, and similar semiconductor devices, light emitting diodes"> ID="2">8542> ID="3">Electronic integrated circuits and microassemblies"> ID="1">South Korea > ID="2">4011 10 00 4011 20 4011 30 90 4011 91 4011 99 4012 10 30 4012 10 50 4012 10 80 4012 20 12 4012 90 4013 10 4013 90 90> ID="3">Other pneumatic tyres and tubes"> ID="2">6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99> ID="3">Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted"> ID="2">6205 10 00 6205 20 00 6205 30 00> ID="3">Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres"> ID="2">6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00> ID="3">Panty-hose (tights), stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70"> ID="2">6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00> ID="3">Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21)"> ID="2">6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00> ID="3">Women's girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21)"> ID="1"" ID="2">ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41> ID="3">Parkas, anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of track-suits, with lining, other than of category 16 or 29, of cotton or of man-made fibres"> ID="2">5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00> ID="3">Yarn of staple or waste synthetic fibres, not put up for retail sale"> ID="2">5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51> ID="3">Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114"> ID="1"" ID="2">5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 105407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70"> ID="2">5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70> ID="3">Woven fabrics of artificial staple fibres"> ID="2">5606 00 91 5606 00 99> ID="3">Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn)"> ID="2">5804 10 11 5804 10 99 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00> ID="3">Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically made lace, in the piece, in strips or in motifs"> ID="2">5807 10 10 5807 10 90> ID="3">Labels, badges and the like of textile materials not embroidered, in the piece, in strips or cut to shape or size, woven"> ID="2">5808 10 00 5808 90 00> ID="3">Braids and ornamental trimmings in the piece; tassels, pompoms and the like"> ID="1"" ID="2">5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90> ID="3">Embroidery, in the piece, in strips or in motifs"> ID="2">6108 11 10 6108 11 90 6108 19 10 6108 19 90> ID="3">Women's or girls' slips and petticoats, knitted or crocheted"> ID="2">ex 6211 20 00> ID="3">Ski-suits, other than knitted or crocheted"> ID="2">6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90> ID="3">Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77"> ID="2">6306 21 00 6306 22 00 6306 29 00> ID="3">Tents"> ID="2">5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00> ID="3">Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope"> ID="2">6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00> ID="3">Tarpaulins, sails, awnings and sun-blinds"> ID="2">6212 20 00 6212 30 00 6212 90 00> ID="3">Corsets, corset-belts, suspender-belts, braces, suspenders, garters and the like and parts thereof, whether or not knitted or crocheted"> ID="2">6402> ID="3">Other footwear with uppers of leather"> ID="2">6403> ID="3">Footwear with uppers of leather"> ID="1"" ID="2">8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76> ID="3">Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus: - Colour: - - Television projection equipment - - Apparatus incorporating a videophonic recorder or reproducer - - Television receivers with integral tube"> ID="2">8527 11 8527 21 8527 29 00 8527 31 8527 32 90 8527 39 8527 90 91 8527 90 99> ID="3">Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock"> ID="2">8528 10 31 8528 10 41 8528 10 43 8528 10 49 8528 10 81 8528 10 89 8528 10 91 8528 10 98 8528 20 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98> ID="3">Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus, incorporating a video tuner and goods of subheadings 8528 10 14, 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58, 8528 10 62, 8528 10 66, 8528 10 72 and 8528 10 76"> ID="2">5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70> ID="3">Woven fabrics of continuous artificial fibres, other than those for tyres of category 114"> PART 2 List of products to which preferences are not granted "" ID="1">Belarus> ID="2">3102 10 10> ID="3">Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product"> ID="1">China> ID="2">6401> ID="3">Waterproof footwear with outer soles and uppers of rubber or of plastics"> ID="2">6402> ID="3">Other footwear with outer soles and uppers of rubber or plastics"> ID="2">6403> ID="3">Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather"> ID="2">6404> ID="3">Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials"> ID="2">6405 90 10> ID="3">Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather"> ID="2">6911> ID="3">Tableware, kitchenware, other household articles and toilet articles, of porcelain or china"> ID="2">6912 00 50> ID="3">Ceramic tableware, kitchenware, other household articles and toilet articles, or earthenware or fine pottery"> ID="2">7605> ID="3">Aluminium wire"> ID="2">7606> ID="3">Aluminium plates, sheets and strips"> ID="1">Hong Kong> ID="3">Articles of apparel and clothing accessories, of leather or composition leather: - Gloves, mittens and mitts - - Other "> ID="2">4203 29 10> ID="3">- - - Protective for all trades"> ID="2">7117 19 10 7117 19 91 7117 19 99 ex 7117 90 00> ID="3">Imitation jewellery: - Of base metal, whether or not plated with precious metal - Others - Others excluding imitation jewellery of leather or composition leather or of wood"> ID="2">8513> ID="3">Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading No 8512"> ID="2">ex 9101 11 00 ex 9101 12 00 ex 9101 19 00 ex 9101 91 00> ID="3">Wrist-watches, pocket-watches and other watches, including stop-watches, with cases of precious metal or of metal clad with precious metal: - Wrist-watches, battery of accumulator powered, whether or not incorporating a stop-watch facility - - Quartz watches - Other: - - Battery or accumulator powered - - Quartz watches"> ID="2">ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00> ID="3">Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101: - Wrist-watches, battery or accumukator powered, whether or not incorporating a stop-watch facility - - Quartz watches - Other: - - Battery or accumulator powered - - Quartz watches"> ID="1"" ID="2">9105> ID="3">Other clocks"> ID="2">9111> ID="3">Watch cases and parts thereof"> ID="2">9502> ID="3">Dolls representing only human beings"> ID="2">9503> ID="3">Other toys, reduced size (scale) models and similar recreational models working or not, puzzles of all sorts"> ID="2">9504> ID="3">Articles for funfair, table or parlour games, including pin-tables, billiards, special tables for casino games and automatic bowling alley equipment"> ID="2">9506 40> ID="3">Articles and equipment for table tennis"> ID="1">Kazakhstan> ID="2">3102 10 10> ID="3">Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product"> ID="1">Russia> ID="2">3102 10 10> ID="3">Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product"> ID="1">South Korea> ID="2">4011 40 4011 50 10 4011 50 90 4013 20 00 4013 90 10> ID="3">New pneumatic tyres and inner tubes of rubber of a kind used on bicycles and motorbicycles"> ID="2">4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00> ID="3">Articles of apparel and clothing accessories, of leather or of composition leather, excluding gloves, mittens and mitts, protective for all trades"> ID="2">6404> ID="3">Footware with outer soles of rubber, plastics, leather or composition leather, and uppers of textiles materials"> ID="2">6405 90 10> ID="3">Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather"> ID="2">8516 50 00> ID="3">Microwave ovens"> ID="2">9507 10 00 9507 20 90 9507 30 00 9507 90 00 > ID="3">Fishing rods, fish-hooks and other line fishing tackle, fish landing nets, butterfly nets and similar nets, decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites, excluding fish-hooks, net snelled"> ID="2">9603 29> ID="3">Shaving brushes, hairbrushes, nailbrushes, eyelash brushes and other toilet brushes for use on the person, including such brooms constituting parts of appliances"> ID="2">9603 30 9603 40 10 9603 90 91> ID="3">Artists' brushes, writing brushes and similar brushes, for the application of cosmetics. Paint, distemper, varnish or similar brushes, road-sweeping brushes, household type brooms and brushes, including shoe brushes, and clothes brushes, and brushes for grooming animals"> ID="1">Ukraine> ID="2">3102 10 10> ID="3">Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product"> (1) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. ANNEX VII List of countries with a per capita GNP of over US $ 6 000 in 1991 (based on data supplied by the World Bank) Hong Kong Singapore South Korea Saudi Arabia Oman Brunei Qatar United Arab Emirates Kuwait Bahrain Libya Nauru ANNEX VIII Factors to be taken into consideration for the purposes of Article 14 (3) - Reduction in the market share of Community producers - Reduction in their production - Increase in their stocks - Closure of their production capacity - Bankruptcies - Low profitability - Low rate of capacity utilization - Employment - Trade - Prices ANNEX IX List of primary products excluded from preferential benefit "" ID="2">Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution sea water: "> ID="1">2501 00 31> ID="2">For chemical transformation (separation of Na from Cl) for the manufacture of other products: "> ID="1">2501 00 51> ID="2">Denatured or for industrial uses (including refining) other than for the preservation or preparation of foodstuffs for human or animal consumption "> ID="1">2501 00 91> ID="2">Suitable for human consumption "> ID="1">2501 00 99> ID="2">Other "> ID="1">2503 90 00> ID="2">Other sulphur "> ID="1">2511 20 00> ID="2">Natural barium carbonate (witherite) "> ID="1">2513 19 00> ID="2">Pumice stone; emery; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated "> ID="2">Other "> ID="1">2513 29 00> ID="2"> "> ID="1">2516 12 10> ID="2">Granite "> ID="2">Merely cut, by sawing or otherwise, into blocks or slabs of a square or rectangualar shape. "> ID="2">Of a thickness not exceeding 25 cm "> ID="1">2516 22 10> ID="2">Sandstone "> ID="2">Merely cut, by sawing or otherwise, into blocks or slabs of a square or rectangular shape. "> ID="2">Of a thickness not exceeding 25 cm "> ID="1">2516 90 10> ID="2">Porphry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm "> ID="1">2518 20 00> ID="2">Calcinated dolomite "> ID="1">2518 30 00> ID="2">Agglomerated dolomite (including tarred dolomite) "> ID="1">2526 20 00> ID="2">Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape; talc"> ID="2">Crushed or powdered "> ID="1">2530 40 00> ID="2">Natural micaceous iron oxides "> ID="1">2701> ID="2">Coal; briquettes, ovoids, and similar solid fuels manufactured from coal "> ID="1">2702> ID="2">Lignite, whether or not agglomerated, excluding jet "> ID="1">2704 00 19> ID="2">Coke and semi-coke of coal; other than for the manufacture of electrodes "> ID="1">2704 00 30> ID="2">Coke and semi-coke of lignite "> ID="1">2804 61 00> ID="2">Silicon "> ID="1">2804 69 00> ID="2"> "> ID="1">2805 11 00> ID="2">Alkali metals "> ID="1">2805 19 00> ID="2"> "> ID="1">2805 21 00> ID="2">Alkaline-earth metals "> ID="1">2805 22 00> ID="2">Strontium and barium "> ID="1">2805 30 10> ID="2">Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed: "> ID="2">Intermixtures or interalloys "> ID="1">2805 30 90> ID="2">Other "> ID="1">2805 40 10> ID="2">Mercury, in flasks of a net capacity of 34,5 kg (standard weight) of an fob value, per flask, not exceeding ECU 224 "> ID="1">2818 20 00> ID="2">Aluminium oxide, other than artificial corundum "> ID="1">2818 30 00> ID="2">Aluminium hydroxide "> ID="1">ex 2844 30 11> ID="2">Cermets raw; waste and scrap "> ID="1">2844 30 19> ID="2">Other "> ID="2">Thorium; alloys, dispersion (including cermets) ceramic products and mixtures containing thorium or compounds of this product: "> ID="1">ex 2844 30 51> ID="2">Cermets raw; waste and scrap "> ID="1">2845 10 00> ID="2">Heavy water (deuterium oxide)"> ID="1">2845 90 10> ID="2">Deuterium and compounds of deuterium, hydrogen and compounds thereof, enriched in deuterium, mixtures and solutions containing these products, in which the ratio of deuterium atoms to the normal hydrogen atoms exceeds 1 : 5 000 in number (Euratom) "> ID="1">2905 43 00> ID="2">Mannitol "> ID="1">2905 44 11> ID="2">Sorbitol "> ID="1">2905 44 19> ID="2">Other "> ID="1">2905 44 91> ID="2">Containing 2 % or less by weight of D-Mannitol calculated on the D-Glucitol content "> ID="1">2905 44 99> ID="2">Other "> ID="1">3201 20 00> ID="2">Wattle extract "> ID="1">3201 30 00> ID="2">Oak or chestnut extract "> ID="1">3201 90 10> ID="2">Sumach extract, vallonia extract "> ID="1">ex 3201 90 90> ID="2">Other extracts of vegetable origin "> ID="1">ex 3201 90 90> ID="2"> "> ID="1">ex 3201 90 90> ID="2"> "> ID="1">3502 10 91> ID="2">Egg albumin, dried (for example in sheets, scales, flakes, powder) "> ID="1">3502 10 99> ID="2">Other (egg albumin) "> ID="1">3502 90 51> ID="2">Milk albumin (lactalbumin), dried (for example in sheets; scales, flakes, powder) "> ID="1">3502 90 59> ID="2">Other (milk albumin) "> ID="1">3502 90 70> ID="2">Other "> ID="1">3505 10 10> ID="2">Dextrins "> ID="1">3505 10 90> ID="2">Other starches "> ID="1">3505 20 10> ID="2">Glues: containing, by weight, less than 25 % of starches or dexterins or other modified starches "> ID="1">3505 20 30> ID="2">Glues: containing, by weight, 25 % or more but less than 55 % of starches or dexterins or other modified starches "> ID="1">3505 20 50> ID="2">Glues: containing, by weight, 55 % or more but less than 80 % of starches or dexterins or other modified starches "> ID="1">3505 20 90> ID="2">Glues: containing, by weight, 80 % or more of starches or dexterins or other modified starches "> ID="2">Finishing agents, dye carriers to accelerate the drying or fixing of dyestuffs and other products and preperations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not alsewhere specified or included: "> ID="2">With a basis of amylaceous substances: "> ID="1">3809 10 10> ID="2">Containing by weight of such substances less than 55 % "> ID="1">3809 10 30> ID="2">Containing by weight of such substances 55 % or more but less than 70 % "> ID="1">3809 10 50> ID="2">Containing by weight of such substances 70 % or more but less than 83 % "> ID="1">3809 10 90> ID="2">Containing by weight of such substances 83 % or more "> ID="1">3823 60> ID="2">Sorbitol, other than that of subheading 2905 44 "> ID="1">4104 10 91> ID="2">Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109: "> ID="2">- Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m ²) "> ID="2">- - Other "> ID="2">- - - Not further prepared than tanned "> ID="2">Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 "> ID="2">- Tanned or retanned but not further prepared, whether or not split: "> ID="2">- - Vegetable pre-tanned: "> ID="2">Other: "> ID="1">4105 11 91> ID="2">- - - - not split "> ID="1">4105 11 99> ID="2">- - - - split "> ID="2">Otherwise pre-tanned: "> ID="1">4105 12 10> ID="2">- - - Not pre-tanned "> ID="1">4105 12 90> ID="2">- - - Split "> ID="2">Other "> ID="1">4105 19 10> ID="2">- - - Not split "> ID="1">4105 19 90> ID="2">- - - Split "> ID="2">Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 "> ID="2">- Tanned or retanned but not further prepared, whether or not split: "> ID="2">- - Vegetable pre-tanned: "> ID="1">4106 11 90> ID="2">Other "> ID="1">4106 12 00> ID="2">Otherwise pre-tanned "> ID="1">4106 19 00> ID="2">Other "> ID="2">Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 "> ID="2">- Of swine: "> ID="1">4107 10 10> ID="2">Not further prepared than tanned "> ID="2">- Of reptiles "> ID="2">- - Other: "> ID="1">4107 29 10> ID="2">Not further prepared than tanned "> ID="2">- Of other animals "> ID="1">4107 90 10> ID="2">Not further prepared than tanned "> ID="1">4403 10 10> ID="2">Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm "> ID="2">Natural cork, raw or simply prepared; waste cork, crushed, granulated or ground cork: "> ID="1">4501 10 00> ID="2">Natural cork, raw or simply prepared "> ID="1">4501 90 00> ID="2">Other "> ID="1">7201 10> ID="2">Non-alloy pig iron containing by weight 0,5 % or less of phosphorus "> ID="1">7201 20 00> ID="2">Non-alloy pig iron containing by weight more than 0,5 % of phosphorus "> ID="1">7201 30 90> ID="2">Alloy pig iron, other than containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium "> ID="1">7201 40 00> ID="2">Spiegeleisen "> ID="1">7203> ID="2">Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms "> ID="1">7204 50 90> ID="2">Remelting scrap ingots, other than of alloy steel "> ID="1">7206> ID="2">Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203 "> ID="1">7218 10 00> ID="2">Ingots and other primary forms "> ID="1">7224 10 00> ID="2">Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel: ingots and other primary forms "> ID="2">Unwrought aluminium "> ID="1">7601 10 00> ID="2">Aluminium, not alloyed "> ID="2">Aluminium alloys "> ID="1">7601 20 10> ID="2">Primary "> ID="1">7601 20 90> ID="2">Secondary "> ID="2">Aluminium waste and scrap "> ID="2">- Waste "> ID="1">7602 00 19> ID="2">Other (including factory rejects) "> ID="2">Unwrought lead "> ID="1">7801 10 00> ID="2">Refined lead "> ID="2">Other: "> ID="1">7801 91 00> ID="2">Containing by weight antimony as the principal other element "> ID="2">Other: "> ID="1">7801 99 10> ID="2">For refining, containing 0,02 % or more by weight of silver (bullion lead) "> ID="2">Other "> ID="1">7801 99 91> ID="2">Lead alloys "> ID="1">7801 99 99> ID="2">Other "> ID="2">Unwrought zinc: "> ID="2">Zinc, not alloyed "> ID="1">7901 11 00> ID="2">Containing by weight 99,99 % or more of zinc "> ID="2">Containing by weight less than 99,99 % of zinc: "> ID="1">7901 12 10> ID="2">Containing by weight 99,95 % or more but less than 99,99 % of zinc "> ID="1">7901 12 30> ID="2">Containing by weight 98,5 % or more but less than 99,95 % of zinc "> ID="1">7901 12 90> ID="2">Containing by weight 97,5 % or more but less than 98,5 % of zinc "> ID="1">7901 20 00> ID="2">Zinc alloys "> ID="2">Zinc dust, powders and flakes: "> ID="1">7903 10 00> ID="2">Zinc dust "> ID="1">7903 90 00> ID="2">Other "> ID="2">Tungsten (wolfram) and articles thereof, including waste and scrap: "> ID="1">8101 10 00> ID="2">Powders "> ID="2">Other: "> ID="2">Unwrought tungsten, including bars and rods obtained simply by sintering; waste and scrap: "> ID="1">8101 91 10> ID="2">Unwrought tungsten, including bars and rods obtained simply by sintering "> ID="1">8101 91 90> ID="2">Waste and scrap "> ID="2">Molybdenum and articles thereof, including waste and scrap: "> ID="1">8102 10 00> ID="2">Powders "> ID="2">Other "> ID="2">Unwrought molybdenum, including bars and rods obtained simply by sintering; waste and scrap: "> ID="1">8102 91 10> ID="2">Unwrought molybdenum, including bars and rods obtained simply by sintering "> ID="1">8102 91 90> ID="2">Waste and scrap "> ID="2">Tantalum and articles thereof, including waste and scrap: "> ID="2">Unwrought tantalum, including bars and rods obtained simply by sintering; waste and scrap; powders: "> ID="1">8103 10 10> ID="2">Unwrought tantalum, including bars and rods obtained simply by sintering; powders: "> ID="1">8103 10 90> ID="2">Waste and scrap "> ID="2">Magnesium and articles thereof, including waste and scrap: "> ID="2">Unwrought magnesium: "> ID="1">8104 11 00> ID="2">Containing at least 99,8 % by weight of magnesium "> ID="1">8104 19 00> ID="2">Other "> ID="2">Cadmium and articles thereof, including waste and scrap: "> ID="1">8107 10 00> ID="2">Unwrought cadmium; waste and scrap; powders "> ID="2">Titanium and articles thereof, including waste and scrap: "> ID="2">Unwrought titanium; waste and scrap; powders: "> ID="1">8108 10 10> ID="2">Unwrought titanium; powders "> ID="1">8108 10 90> ID="2">Waste and scrap "> ID="2">Zirconium and articles thereof, including waste and scrap: "> ID="2">Unwrought zirconium; waste and scrap; powders "> ID="1">8109 10 10> ID="2">Unwrought zirconium, powders "> ID="1">8109 10 90> ID="2">Waste and scrap "> ID="2">Antimony and articles thereof, including waste and scrap: "> ID="2">Unwrought antimony; waste and scrap; powders; "> ID="1">8110 00 11> ID="2">Unwrought antimony; powders "> ID="1">8110 00 19> ID="2">Waste and scrap "> ID="2">Manganese and articles thereof, including waste and scrap: "> ID="2">Unwrought manganese; waste and scrap; powders; "> ID="1">8111 00 11> ID="2">Unwrought manganese; powders "> ID="1">8111 00 19> ID="2">Waste and scrap "> ID="2">Chromium: "> ID="2">Unwrought; waste and scrap; powders; "> ID="2">Other "> ID="1">8112 20 31> ID="2">Unwrought; powders; "> ID="1">8112 20 39> ID="2">Waste and scrap "> ID="2">Germanium "> ID="1">8112 30 20> ID="2">Unwrought; powders; "> ID="1">8112 30 40> ID="2">Waste and scrap "> ID="2">Vanadium "> ID="2">Unwrought; waste and scrap; powders; "> ID="1">8112 40 11> ID="2">Unwrought; powders; "> ID="1">8112 40 19> ID="2">Waste and scrap "> ID="2">Other: "> ID="2">Unwrought; waste and scrap; powders; "> ID="1">8112 91 10> ID="2">Hafnium (celtium) "> ID="2">Niobium (columbium); rhenium; "> ID="1">8112 91 31> ID="2">Unwrought; powders "> ID="1">8112 91 39> ID="2">Waste and scrap "> ID="1">8112 91 50> ID="2">Gallium; "> ID="1">8112 91 81> ID="2">Indium "> ID="1">8112 91 89> ID="2">Thallium "> ID="1">8113 00 20> ID="2">Unwrought cermets, waste and scrap "> ID="1">8113 00 40> ID="2">Unwrought cermets, waste and scrap "> (1) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN code and the corresponding description taken together.